             Case 2:20-cv-05599-PBT Document 8 Filed 12/10/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JASON L. BROWN,                               :
     Plaintiff,                               :
                                              :
        v.                                    :       CIVIL ACTION NO. 20-CV-5599
                                              :
OFFICER KENNETH FELKER,                       :
     Defendant.                               :

                                       MEMORANDUM

TUCKER, J.                                                             DECEMBER 10, 2020

        Plaintiff Jason L. Brown filed this pro se civil action pursuant to 42 U.S.C. § 1983

against Officer Kenneth Felker, who arrested and charged Brown in 2002, leading to Brown’s

2003 conviction for robbery in Delaware County. In a November 17, 2020 Memorandum and

Order, the Court granted Brown leave to proceed in forma pauperis and dismissed his

Complaint. See Brown v. Felker, Civ. A. No. 20-5599, 2020 WL 6747192, at *3-*4 (E.D. Pa.

Nov. 17, 2020). Since this was Brown’s sixth civil rights lawsuit attacking the same robbery

conviction from Delaware County, the Court also directed Brown to show cause as to “why he

should not be enjoined from filing further lawsuits relating to his 2003 conviction without paying

the filing fee and administrative fee to proceed.” Id. at *4. Brown responded with a “Motion for

Relief Pursuant Fed. R. Civ. P. 60(a) & Response to Show Cause Order.” (ECF No. 7.) The

Court will separately address Brown’s challenges to the Court’s dismissal order and the matter of

an injunction below.

   I.        The Court will Not Reconsider its Dismissal Order

        Brown’s Complaint raised Fourth Amendment false arrest and malicious prosecution

claims against Officer Felker based on Brown’s 2002 arrest and the prosecution that led to


                                                  1
           Case 2:20-cv-05599-PBT Document 8 Filed 12/10/20 Page 2 of 6




Brown’s 2003 conviction in Delaware County. See Commonwealth v. Brown, CP-23-CR-

0000151-2003 (C.P. Del.). The Court dismissed Brown’s malicious prosecution claim as barred

by Heck v. Humphrey, 512 U.S. 477 (1994), without prejudice to Brown reasserting his claim in

a new lawsuit in the event his conviction is ever invalidated. See Brown, 2020 WL 6747192, at

*3 (“As success on Brown’s malicious prosecution claim would necessarily imply the invalidity

of that conviction, this claim is not cognizable in a civil rights action.”). The Court also

explained that it could not interfere with the state court’s handling of the numerous post-

conviction motions Brown filed. Id. Although Brown’s false arrest claim was not necessarily

barred by Heck, the Court dismissed that claim as time barred. Id. at *4.

       In his Motion, Brown seeks relief pursuant to Federal Rule of Civil Procedure 60. (See

ECF No. 7.) As his motion is based on allegations of legal error, it is properly construed as a

motion for reconsideration pursuant to Federal Rule of Civil Procedure 59(e). See United States

v. Fiorelli, 337 F.3d 282, 287-88 (3d Cir. 2003) (“[T]he function of the motion, and not the

caption, dictates which Rule is applicable.”); see also Pridgen v. Shannon, 380 F.3d 721, 728 (3d

Cir. 2004) (legal error is not a basis for a Rule 60 motion). A party seeking reconsideration must

establish “(1) an intervening change in the controlling law; (2) the availability of new evidence

that was not available [at the time of the Court’s prior ruling]; or (3) the need to correct a clear

error of law or fact or to prevent manifest injustice.” Max’s Seafood Café ex rel. Lou-Ann, Inc.

v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999).

       In his Motion, Brown asks the Court to vacate its dismissal order, stay his post-conviction

proceedings in state court, and “issue injunction against the conviction wholly.” (ECF No. 7 at

4.) However, as previously explained to Brown, this Court may not intervene in his state post-

conviction proceeding and any challenges to his conviction are not cognizable in a § 1983 action



                                                  2
             Case 2:20-cv-05599-PBT Document 8 Filed 12/10/20 Page 3 of 6




while his conviction is intact. See Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) (“[A] state

prisoner’s § 1983 action is barred (absent prior invalidation) — no matter the relief sought

(damages or equitable relief), no matter the target of the prisoner’s suit (state conduct leading to

conviction or internal prison proceedings) — if success in that action would necessarily

demonstrate the invalidity of confinement or its duration.” (emphasis omitted)); Younger v.

Harris, 401 U.S. 37, 43-44 (1971); Peay v. Massiah-Jackson, 133 F. App’x 31, 32-33 (3d Cir.

2005) (per curiam) (Younger barred litigant’s request for federal court interference in post-

conviction proceedings). In other words, Brown simply has no civil rights claims based on his

conviction, the prosecution that led to his conviction, or the state court’s refusal to vacate his

conviction, unless and until his conviction is vacated. The Court does not have the ability to

circumvent this law to address Brown’s challenges to his conviction or to vacate the conviction

itself.1 So, he is not entitled to reconsideration of the dismissal of his malicious prosecution

claim. Brown’s arguments challenging the dismissal of his false arrest claim as time barred lack

a legal basis and also do not support reconsideration.

    II.      Pre-Filing Injunction

          Pursuant to the All Writs Act, 28 U.S.C. § 1651(a), a district court may enjoin “abusive,

groundless, and vexatious litigation.” Brow v. Farrelly, 994 F.2d 1027, 1038 (3d Cir. 1993); see


1
 Any malicious prosecution or other constitutional claims based on Brown’s allegedly unlawful
conviction will only be cognizable in a civil rights action in the event he achieves “favorable
termination” in the form of an invalidation of his conviction. See Curry v. Yachera, 835 F.3d
373, 379 (3d Cir. 2016) (“[T]he statute of limitations begins to accrue when the termination of
criminal proceedings becomes favorable; that is, when ‘the conviction or sentence is reversed,
expunged, invalidated, or impugned by the grant of a writ of habeas corpus.’” (quoting Heck,
512 U.S. at 489)); see also Randall v. City of Philadelphia Law Dep’t, 919 F.3d 196, 198 (3d
Cir. 2019) (“[F]ederal law holds that a malicious-prosecution claim accrues when criminal
proceedings end in the plaintiff’s favor.”). In other words, Brown’s lawsuit is premature because
any civil rights claims based on his allegedly wrongful conviction do not accrue until favorable
termination is achieved.

                                                   3
           Case 2:20-cv-05599-PBT Document 8 Filed 12/10/20 Page 4 of 6




also In re Oliver, 682 F.2d 443, 445 (3d Cir. 1982). The “broad scope” of this power is limited

by “two fundamental tenets of our legal system — the litigant’s rights to due process and access

to the courts.” Brow, 994 F.2d at 1038. The Third Circuit has held that district courts “must

comply with the following requirements when issuing such prohibitive injunctive orders against

pro se litigants.” Id. First, the Court should not restrict a litigant from filing claims “absent

exigent circumstances, such as a litigant’s continuous abuse of the judicial process by filing

meritless and repetitive actions.” Id.; see also Matter of Packer Ave. Assoc., 884 F.2d 745, 747

(3d Cir. 1989). Second, the Court “must give notice to the litigant to show cause why the

proposed injunctive relief should not issue.” Brow, 994 F.2d at 1038; see also Gagliardi v.

McWilliams, 834 F.2d 81, 83 (3d Cir. 1987). Third, the scope of the injunctive order “must be

narrowly tailored to fit the particular circumstances of the case before the [ ] Court.” Brow, 944

F.2d at 1038; see also Chipps v. United States Dist. Ct. for the Middle Dist. of Pa., 882 F.2d 72,

73 (3d Cir. 1989). While “pro se litigants are not entitled to special treatment,” Brown v. City of

Phila., Civ. A. Nos. 05-4160, 06-2496, 06-5408, 08-3369, 2009 WL 1011966, at *15 (E.D. Pa.

Apr. 14, 2009), the use of a pre-filing injunction against a pro se litigant “must be approached

with caution.” Grossberger v. Ruane, 535 F. App’x 84, 86 (3d Cir. 2013) (citing In re Oliver,

682 F.2d at 445).

       Brown has demonstrated a pattern of abusive litigation behavior and has been given an

opportunity to respond to the proposed injunction. As explained in more detail in the Court’s

November 17, 2020 Memorandum, this was the sixth case that Brown has filed in less than two

years and in which he has proceeded in forma pauperis, challenging his 2003 robbery conviction




                                                  4
           Case 2:20-cv-05599-PBT Document 8 Filed 12/10/20 Page 5 of 6




and/or the state court’s failure to vacate that conviction.2 See Brown, 2020 WL 6747192, at *1-

*2; see also Brown v. DiRosato, Civ. A. No. 20-4167, 2020 WL 5439375, at *1 (E.D. Pa. Sept.

10, 2020); Brown v. Cappelli, Civ. A. No. 20-2810, 2020 WL 4284280, at *3-*5 & n.5 (E.D. Pa.

July 27, 2020); Brown v. Superior Ct. of Pa., Civ. A. No. 19-2132, 2019 WL 2331465, at *2

(E.D. Pa. May 29, 2019); Brown v. Court of Common Pleas for Delaware Cty., Civ. A. No. 18-

CV-3043, 2018 WL 3623027, at *4 (E.D. Pa. July 30, 2018); Brown v. Ct. of Common Pleas for

Delaware Cty., Civ. A. No. 18-410, 2018 WL 837592, at *3 (E.D. Pa. Feb. 9, 2018). In certain

of those prior cases, the Court explained to Brown that challenges to his intact conviction were

not cognizable in a civil rights action, and that this Court lacked the ability to overturn state court

judgments or interfere in state post-conviction proceedings. Yet, Brown has continued to pursue

the same challenges by filing repetitive lawsuits, and numerous motions in those lawsuits, asking

for relief that he has been told this Court cannot give him. Brown’s response to the show cause

order, in which he again claims wrongful conviction and asks the Court to overturn his 2003

robbery conviction because he disagrees with the law, suggests that he will continue to abuse

process in the absence of some form of injunction. (ECF No. 7 at 1-3.) Having considered

Brown’s litigation activity and his response, the Court concludes that a limited pre-filing

injunction is warranted.

       The Court cannot and would not seek to prevent Brown from raising civil rights claims

challenging his prosecution and conviction in a future lawsuit provided it is filed after his

conviction is invalidated. See Curry, 835 F.3d at 379 (explaining that a dismissal under Heck

must be without prejudice so that the litigant has the opportunity to refile his claims in the event




2
 The Court also observed that Brown “ha[d] been repeatedly warned that additional frivolous
filings might warrant a pre-filing injunction.” See Brown, 2020 WL 6747192, at *4.
                                                  5
           Case 2:20-cv-05599-PBT Document 8 Filed 12/10/20 Page 6 of 6




his conviction is invalidated). At the same time, the Court need not continue to entertain

repetitive complaints that suffer from identical defects because Brown refuses to accept the law

that the Court is bound to follow. As previously noted, Brown has been repeatedly informed that

this Court cannot invalidate his conviction in a civil rights suit or interfere in any post-conviction

proceedings in state court. Yet he has continued to file lawsuits asking for exactly that relief and

has been permitted to proceed in forma pauperis in each lawsuit.

       Because the Court concludes that Brown has abused the privilege of proceeding in forma

pauperis, the Court will enjoin Brown from filing further lawsuits relating to his 2003 conviction

and the proceedings in his related criminal case, see Commonwealth v. Brown, CP-23-CR-

0000151-2003 (C.P. Del.), without paying the filing fee and administrative fee to proceed. This

narrowly tailored solution provides a financial disincentive for Brown to file repetitive

challenges to his prosecution and conviction in a civil rights lawsuit while leaving the option

open for him to renew his civil rights challenges in a new lawsuit if he can first invalidate his

conviction through proper procedures. Furthermore, this injunction does not prohibit Brown

from proceeding in forma pauperis in lawsuits unrelated to his 2003 robbery conviction and

proceedings related to that conviction.

       An Order follows.

                                               BY THE COURT:

                                               /s/Petrese B. Tucker

                                               PETRESE B. TUCKER, J.




                                                  6
